DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Kevin Mierzwa (Registration No 38,049), during a communication on February 10, 2021.

The claims have been amended as follows: 
1. (Currently amended) A secure transaction method without a physical carrier of a security identifier and without a token, comprising:
recording, on a biometric server B, biometric profiles comprising a biometric profile Pi linked intrinsically to a single user Ui, the biometric profile Pi being associated with at least one service identifier, recorded on a service server S distinct from the biometric server B, the service identifier being accessible to the single user Ui;
during a transaction, acquiring the biometric profile Pj of the single user Ui, transmitting biometric profile Pi to the biometric server B for comparison with the biometric profiles and seeking and activating on the service server S a service associated with the biometric profile Pi; 
i is received by a central server, the master key being a temporary random key X;
generating a reference identifier IDRx calculated by applying a non-reversible reference cryptographic function FR to the temporary random key X, and recording in a biometric table a unique pair (Pi, IDRx) recorded on the biometric server B;
generating a personal identifier IDPx calculated by applying a non-reversible cryptographic reference function FP, distinct from [[a]]the reference function FR, to the temporary random key X and of recording, in an identity table, a pair (li, IDPx) where li designates personal information associated with the profile Pi, stored on a server P distinct from the biometric server B;
generating at least one service identifier IDSEx calculated by applying a non-reversible cryptographic function FSE, distinct from the reference function FR and the reference function FP, to the temporary random key X and of recording, in the identity table, a pair (SEi, IDSEx), where SEi designates the service associated with the profile Pi, stored on the service server S;
upon reception of the profile Pi, seeking, by the central server, the unique pair (Pi, IDRx) on the biometric server B and applying an inverse function FR-1 to the reference identifier IDRx to determine the temporary random key X;
by the central server, i on the server P by applying the reference function FP to the temporary random key X, to calculate the personal identifier IDPx and to obtain the personal information li; and
, by the central server, for at least one service SEi on the service server S by applying the function FSE to the temporary random key X, to calculate the service identifier IDSEx and to obtain the service SEi.

10. (Currently Amended) A system for performing secure transaction without a physical carrier of a security identifier and without a token comprising:
a biometric server B programmed to recordi linked intrinsically to a single user Ui, the biometric profile Pi being associated with at least one service identifier;
a service server S, distinct from the biometric server B, programmed to recordi;
a terminal, during a transaction, programmed to acquire i of the single user Ui, transmitting biometric profile Pi to the biometric server B;
the biometric server B, further programmed to compare i with the biometric profiles recorded and seeking and activating on the service server S a service associated with the profile Pi; and
a central server programmed to generate i is received, the master key being a temporary random key X;
the biometric server B, further programmed to record i, IDRx), the unique pair (Pi, IDRx) comprising a reference identifier IDRx calculated by applying a non-reversible reference cryptographic function FR to said temporary random key X
a server P, distinct from the biometric server B, programmed to storei associated with the profile Pi;
 programmed to storei, IDPx) comprising a personal identifier IDPx calculated by applying a non-reversible cryptographic reference function FP, distinct from the reference function FR, to the random key X;
the identity table, further programmed to storej, IDSEx), where SEj designates the service associated with the profile Pi, stored on the service server S and where a service identifier IDSEx is calculated by applying a non-reversible cryptographic function FSE, distinct from the reference function FR and the reference function FP, to the random key X;
the central server, when the profile Pi is received, further programmed to seeki, IDRx) on the biometric server B and applying an inverse function FR-1 to the reference identifier IDRx to determine the key X;
the central server, further programmed to searchi by applying the reference function FP to the key X to calculate the personal identifier IDPx and to obtain the personal information li; and
the central server, further programmed to searchj by applying the function FSE to the key X, to calculate the service identifier IDSEx to obtain the service SEj.

Reasons for Allowance
Claims 1 and 10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Many security solutions for transactions have been utilized for limiting the risk of fraud.  Such solutions include digital tokens recorded on a physical medium and identifier/password combinations.  However physical mediums and identifiers/passwords can be stolen, lost, or forgotten.  Therefore there is a need for an improved security solution.  The instant claims attempt to provide an improved security solution by using biometric recognition techniques and a distinction between “identification” and “authentication” using various servers/identifiers to authenticate and authorize the user.  
The instant claims attempt to improve upon transaction security. The instant claim achieves this by recording, on a biometric server B, biometric profiles comprising a biometric profile Pi linked intrinsically to a single user Ui, the biometric profile Pi being associated with at least one service identifier, recorded on a service server S distinct from the biometric server B, the service identifier being accessible to the single user Ui; during a transaction, acquiring the biometric profile Pj of the single user Ui, transmitting biometric profile Pi to the biometric server B for comparison with the biometric profiles and seeking and activating on the service server S a service associated with the biometric profile Pi; generating a master key when the biometric profile Pi is received by a central server, the master key being a temporary random key X; generating a reference identifier IDRx calculated by applying a non-reversible reference  cryptographic function FR to the temporary random key X, and recording in a biometric table a i, IDRx) recorded on the biometric server B; generating a personal identifier IDPx calculated by applying a non-reversible cryptographic reference function FP, distinct from the reference function FR, to the temporary random key X and of recording, in an identity table, a pair (li, IDPx) where li designates personal information associated with the profile Pi, stored on a server P distinct from the biometric server B; generating at least one service identifier IDSEx calculated by applying a non-reversible cryptographic function FSE, distinct from the reference function FR and the reference function FP, to the temporary random key X and of recording, in the identity table, a pair (SEi, IDSEx), where SEi designates the service associated with the profile Pi, stored on the service server S; upon reception of the profile Pi, seeking, by the central server, the unique pair (Pi, IDRx) on the biometric server B and applying an inverse function FR-1 to the reference identifier IDRx to determine the temporary random key X; searching, by the central server, for the personal information li on the server P by applying the reference function FP to the temporary random key X, to calculate the personal identifier IDPx and to obtain the personal information li; and searching, by the central server, for at least one service SEi on the service server S by applying the function FSE to the temporary random key X, to calculate the service identifier IDSEx and to obtain the service SEi.  
The use of biometric servers and profiles is conventional at the time of the invention as evidenced by the cited references (US 20160094348 A1 to Takahashi and US 20070118758 A1 to Takahashi). Using biometric templates of a biometric profile for comparison with the user’s biometric information is also conventional at the time of the invention as evidenced by the cited reference (US 20130227664 A1 to McKay). The cited references, alone or in combination, do not teach the specific technique of recording, on a biometric server B, biometric profiles comprising a biometric profile Pi linked intrinsically to a single user Ui, the biometric profile Pi i; during a transaction, acquiring the biometric profile Pj of the single user Ui, transmitting biometric profile Pi to the biometric server B for comparison with the biometric profiles and seeking and activating on the service server S a service associated with the biometric profile Pi; generating a master key when the biometric profile Pi is received by a central server, the master key being a temporary random key X; generating a reference identifier IDRx calculated by applying a non-reversible reference  cryptographic function FR to the temporary random key X, and recording in a biometric table a unique pair (Pi, IDRx) recorded on the biometric server B; generating a personal identifier IDPx calculated by applying a non-reversible cryptographic reference function FP, distinct from the reference function FR, to the temporary random key X and of recording, in an identity table, a pair (li, IDPx) where li designates personal information associated with the profile Pi, stored on a server P distinct from the biometric server B; generating at least one service identifier IDSEx calculated by applying a non-reversible cryptographic function FSE, distinct from the reference function FR and the reference function FP, to the temporary random key X and of recording, in the identity table, a pair (SEi, IDSEx), where SEi designates the service associated with the profile Pi, stored on the service server S; upon reception of the profile Pi, seeking, by the central server, the unique pair (Pi, IDRx) on the biometric server B and applying an inverse function FR-1 to the reference identifier IDRx to determine the temporary random key X; searching, by the central server, for the personal information li on the server P by applying the reference function FP to the temporary random key X, to calculate the personal identifier IDPx and to obtain the personal information li; and searching, by the central server, for i on the service server S by applying the function FSE to the temporary random key X, to calculate the service identifier IDSEx and to obtain the service SEi. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685